Citation Nr: 0528444
Decision Date: 10/21/05	Archive Date: 01/12/06

DOCKET NO. 99-05 514                        DATE OCT 21 2005
E OCT 212005
)

On appeal from the Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to service connection for degenerative joint disease at L4 and L5.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for residuals of a right heel fracture, to include as due to an undiagnosed illness.

4. Entitlement to service connection for residuals of a left ankle fracture, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a left wrist disorder, to include as due to an undiagnosed illness.

6. Entitlement to service connection for a right wrist disorder, to include as due to an undiagnosed illness.

7. Entitlement to service connection for a left shoulder disorder, to include as due to an undiagnosed illness.

8. Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.
9. Entitlement to service connection for a left knee disorder, to include as due to an
undiagnosed illness.

10. Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
	

INTRODUCTION

The veteran served on active duty from October 1984 to February 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In the appealed rating decisions, the RO denied service connection for degenerative joint disease at L4 and L5, and for

- 2



headaches. The RO also denied service connection, both on a direct basis, and as due to an undiagnosed illness, for disorders of the right heel, left ankle, left wrist, right wrist, left shoulder, right knee, left knee, and stomach.

In January 2004, the Board remanded the case for additional development. Two issues previously before the Board on appeal were resolved in a June 2005 rating decision, when the RO granted service connection for a skin disorder and for asthma.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an equitable disposition of the veteran's appeal.

2. Episodes of low back strain during service were acute and transitory, and resolved without residual pathology.

3. Arthritis of the lumbar spine was not found during the year following the veteran's separation from service.

4. The veteran sustained a post service low back injury in 1995.

5. Current low back disorders, including degenerative joint disease at L4 and L5, developed after separation from service.

6. The veteran was treated in service for headache following a head injury, and for headaches accompanying an ear infection.

7. Chronic or recurrent headaches were not documented during service.

8. Current tension headaches were first documented more than three years after separation from service.

- 3 



9. The veteran sustained injuries of the right heel or ankle on at least two occasions during service.

10. The veteran has chronic pain in his right heel and ankle.
11. Any fracture of the left ankle during service healed without residual pathology.

12. Arthralgia of the left ankle developed after service, as a system manifestation of ulcerative colitis.

13. A right wrist injury in service was acute and transitory, and resolved without residual pathology.

14. Arthralgia of the left and right wrists developed after service, as a systemic manifestation of ulcerative colitis.

15. There is no record of any left shoulder problem during service.

16. Tendonitis and arthralgia of the left shoulder developed after service, as systemic manifestations of ulcerative colitis.

17. Any injury of the right and left knees during service was acute and transitory, without residual pathology.


18. Arthralgia of the right and left knees developed after service, as a systemic manifestation of ulcerative colitis.

19. Irritable bowel syndrome developed during service, but subsequently resolved without residual pathology.

20. Ulcerative colitis had its onset in 1997, and was not caused by irritable bowel syndrome or any other disease or injury that occurred during service.

- 4



CONCLUSIONS OF LAW

1. Degenerative joint disease at L4 and L5 was not incurred or aggravated in service, and arthritis may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2. Headaches were not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131,5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3. A right heel and ankle disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

4. A left ankle disorder to include arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S. C.A. § § 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

5. A left wrist disorder to include arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131,5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

6. A right wrist disorder to include arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

7. A left shoulder disorder to include tendonitis and arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A. §§ 1110,1117,1131,5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

8. A right knee disorder to include arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A.§§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

- 5 


9. A left knee disorder to include arthralgia was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

10. A stomach disorder, to include ulcerative colitis, was not incurred or aggravated in service, and did not result from an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim ifit is incomplete. 38 U.S.C.A. § 5102; 38 C.F.R. § 3 .159(b )(2). Second, VA has a duty to notify the veteran of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part V A will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370,373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This assistance includes obtaining all relevant evidence adequately
identified in the record, and in some cases, affording VA examinations. 38 U.S.C,A. § 5103A; 38 C.F.R. § 3.159. Finally, VA has a duty to notify the veteran that he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in April 2001 fulfills the requirements set forth under 38 U.S.C.A. § 5103(a), to include any duty to inform the veteran to submit all pertinent evidence in his possession. Finally, the Board finds that VA has secured all available pertinent

-6



evidence and conducted all appropriate development. Hence, the Board finds that VA has fulfilled its duties under the VCAA.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is entitled to VCAA notice prior to initial adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). In this case, VA issued the April 2001 VCAA letter after the initial adverse rating decisions of 1998 and 1999. The Court explained in Pelegrini, however, that failure of an agency of original jurisdiction (AOJ) (in this case, the RO) to give a claimant the notices required under the VCAA prior to an initial unfavorable adjudication of the claim does not require the remedy of voiding the AOJ action. Rather, it is sufficient remedy for the Board to remand the case to the AOJ to provide the required notice, and for VA to follow proper processes in subsequent actions. Id.

In this case, the RO provided the required notice in April 2001. The case was remanded in January 2004, and the appellant has been provided ample time and opportunity to submit any pertinent evidence he desires to have considered. The lack of full notice prior to the initial decision has been corrected, and any error as to when notice was provided was harmless. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Subsequent notice is sufficient provided that the veteran was provided a meaningful opportunity to participate in the processing of his claim by VA).

To the extent that VA has failed to fulfill any duty to notify and assist the veteran, the Board finds that error to be harmless. Of course, an error is not harmless when it "reasonably affect(s) the outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of VA to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

- 7 


Service Connection Claims

The Laws and Regulations
In general, service connection may be granted for a disability resulting from disease or injury  incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection for certain specified chronic disabilities, including arthritis and peptic ulcer, may be presumed if the disorder became manifest to a degree of 10 percent disabling or more within one year after separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  

Section 1117 to Title 38, United States Code authorizes VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31,2006. See also 38 C.F.R. § 3.317.

Title 38, Code of Federal Regulations, Section 3.317, defines qualifying Gulf War
service, establishes the presumptive period for service connection, and denotes a
broad but non-exclusive list of signs or symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.

- 8 


38 U.S.C.A. § 1117. This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.

For purposes of 38 C.F .R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. This regulation also provides that disabilities that have existed for six months or more and disabilities that show intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first. became manifest.

Compensation shall not be paid under 38 C.F .R. § 3.317, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. ld.

The Evidence

The veteran's active service included combat service in Southwest Asia from August 1990 to March 1991.

- 9 


In a medical history completed in June 1984, before the veteran entered active service, he indicated that he had undergone tests in December 1983 as a result of stomach cramps, but that no diagnosis was reached.

The veteran's service medical records reflect that he was seen in December !985
for low back pain of several days' duration. He indicated that he might have strained his back when he jumped off of a truck. The examiner found questionable mild tenderness but no muscle spasm. The veteran was neurologically intact. The impression was probable lumbar strain. In November 1986, the veteran was seen with a one week history of back pain. The impression was lumbosacral strain.

In August 1989, the veteran was seen for a right ankle injury sustained while training for hand-to-hand combat. The ankle was tender, swollen, and discolored. X-rays were negative. The impression was a mild sprain. On follow-up one week later, the symptoms continued, but were decreasing. The veteran was diagnosed with a sprain.

Outpatient treatment notes from February 1990 reflect the veteran's report oflow back pain since December 1989. Lumbar spine x-rays were normal. The impression was lumbar spasm.

In April 1990, the veteran was seen with right ankle pain of two days duration. The ankle tender but not swollen, and active range of motion was full. The impression was resolving sprain.

In May 1991, the veteran was seen for head and neck injury, after hitting his head during a night parachute jump. The examiner found that the veteran's pupils were equal, round, and reactive to light and accommodation. The diagnosis was soft tissue injury.

Later in May 1991, the veteran was seen following a motor vehicle accident. He reported low back pain that did not radiate into the legs. He stated that his knees had hit the dashboard. On examination, he had a full range of motion of the lumbar spine, and there was no low back edema or muscle spasm. There was vague left

- 10 


sided paravertebral muscle tenderness. Each knee demonstrated a full range of motion, but edema and crepitus were present in each knee. The diagnosis was soft tissue injury.

In an August 1991 medical examination, there was no indication of headaches, nor of any disorder of the low back, right heel, left ankle, wrists, left shoulder, knees, or stomach.

In October 1991, the veteran was seen with a one week history of pain in the right wrist after falling on a training course. On examination, the wrist showed no signs of fracture. The wrist had no swelling, redness or crepitus, and the range of motion appeared to be normal. Pain medication was prescribed. Two weeks later, the veteran reported ongoing right wrist pain. There was no swelling or redness. The impression was nerve injury.

In November 1991, the veteran was seen with multiple symptoms including headache, muscle aches, diarrhea, bilateral ear discomfort, sore throat, and nasal congestion. The examiner found bilateral otitis media.

At the veteran's December 1991 service separation examination, there were no complaints or findings pertaining to headaches, nor any low back, right heel, left ankle, wrist, left shoulder, knee, or stomach disorder.

The veteran has indicated that he has been employed as a postal worker over the years since his separation from service.

In June 1995, the veteran saw a private physician and reported having headaches, muscle aches, a rash, respiratory problems, and a number of other symptoms. The veteran reported that the headaches, muscle aches, and other symptoms had begun within a month or two after his separation from service in early 1992. Neurological examination showed general normal orientation, normal reflexes, and normal gait. The extremities were generally unremarkable. The assessment was "Gulf War Syndrome." The examiner stated that he had an inadequate knowledge base with respect to this syndrome.

- 11 


An MRI of the veteran's lumbar spine performed in March 1996 showed disc space narrowing and disc bulging at L4- L5.

At a VA medical examination in February 1997, the veteran reported having had an
injury when he slipped at work. The examiner noted that an MRI following the work injury had shown disc bulging at L4-L5.

The veteran reported that he had headaches three times per week. Neurological examination was normal. The impression was stress headaches with discomfort.

The veteran stated that during service that he had shattered his right heel on a landing in jump school. He reported that the heel had been placed in a cast. He related that he presently had daily heel pain. On examination, the right heel and ankle were not tender. X-rays of the right foot were normal. The impression was status post right heel fracture, with continuing discomfort and functional limitation.

The veteran reported that he had fractured his left ankle in service in hand-to-hand combat training. He stated that the ankle had been placed in a half cast. He indicated that presently the left ankle was painful by the end of each work day. On examination, the left ankle showed no tenderness or swelling. The range of motion of the left ankle was to 20 degrees of dorsiflexion and 35 degrees of plantar flexion, better than the range of motion of the right ankle. Left ankle x-rays showed a cortical sclerotic irregularity of the distal lateral tibia. The impression was status post left ankle fracture, with continuing discomfort and mild limitation of function.

At the February 1997 VA examination the veteran also complained of bilateral wrist pain, bilateral shoulder pain, and bilateral knee pain. On examination, both shoulders had tenderness at the biceps tendon, and had some limitation of motion. Left shoulder x-rays were normal. The veteran's knees and wrists were not examined. The impression was bilateral shoulder tendonitis.

The veteran's complaints in the February 1997 examination also included having gas and acid indigestion four to five times per week, and day-long diarrhea three to

- 12



four times per week. On examination, the veteran's abdomen was nontender with active bowel sounds. The examiner indicated that there was insufficient evidence for a diagnosis with regard to the veteran's gastrointestinal system.

In April 1997, the veteran saw a private physician, reporting bloody diarrhea. The appellant stated that after his return from the Gulf War he started to experience abdominal discomfort, without diarrhea. In early 1997, after taking medication prescribed for a cold, he had developed cramps, and bloody, mucousy diarrhea. The physician noted abdominal tenderness. The veteran underwent a colonoscopy, which showed erythema of the entire colon. The impression was ulcerative pancolitis. The veteran was placed on medication. In July 1997, a follow-up colonoscopy showed continuing ulcerative pancolitis, with improvement in some areas of the colon, and continuing symptoms in other areas. Treatment notes reflect a symptomatic flare-up in October 1998, after the veteran ran out of medication. In 2001, ulcerative colitis was described as being in remission.

The report of a February 2000 VA examination again noted the history of a back injury at work, followed by an MRI that showed degenerative disc problems. The veteran reported having sustained fractures of the left ankle and right heel during service. The range of motion of the left ankle was to 20 degrees of dorsiflexion and 30 degrees of plantar flexion. The left ankle had mildly increased pain with resisted flexion and extension.

At the February 2000 VA examination the veteran also reported persistent pain in both shoulders, wrists and knees particularly with activity. On examination, both wrists had full ranges of motion, without tenderness. The left shoulder had a full range of motion. Both knees had no tenderness, swelling, or pain on motion, and had full ranges of motion. The veteran's gait was normal. The diagnosis was multiple joint pain involving the shoulders, wrists, knees, and ankles.

Between July and September 2001, the veteran was seen a number of times by private practitioners for back pain. At that time, he reported a history of low back problems and a history of a work injury in 1995.

- 13 



In May 2002, the veteran sought private treatment for pain in his upper back, lower back, left ankle, and both knees. He stated that the low back pain had been persistent since 1995. The veteran related a one year history of pain in the left ankle and foot with prolonged walking. He stated that bilateral knee pain had developed recently, and was worse with prolonged walking such as that required at work. Following examination the impressions were chronic low back pain, with a history of a herniated disc at L4-L5, and bilateral knee, left ankle and foot pain. The examiner noted that since the veteran had minimal symptoms when off work that the symptoms were entirely work related. A worker's compensation evaluation was recommenced.

In June 2002, the veteran had a hearing before the undersigned Veterans Law Judge. He reported that while in Germany he slipped on an icy surface, fell, and hurt his low back. He reported being treated for a muscle strain, and given medication for a week. He indicated that when he went on marches during service his legs and feet sometimes became numb, but he did not seek treatment at those times. He related that sometimes he received pain medication for muscle spasms, and that he continued to have the same problems with his low back after service. He reported that his earliest post-service treatment for back problems was in 1993. He related having sustained a post service back injury at work when he slipped and fell while carrying mail containers.

The veteran testified that he had begun having headaches soon after his return from the qulf, while he was still in service. He reported that he had not sought treatment for headaches during service, but had taken nonprescription pain medication. He indicated that the headaches had become worse after his separation from service. He stated that physicians had diagnosed tension headaches, and not migraine headaches. He related that the headaches affected his hearing, and sometimes included dizziness and sensitivity to light. He stated that he currently took medication daily for joint pains, and that he did not have headaches while on that medication.

The veteran testified that he had injured his right heel in jump school in 1987 or 1988, twisting and jarring the foot in a landing. He stated that he sought treatment,

- 14



that an x-ray showed a heel fracture, and that the heel was put in cast for several weeks.

The veteran stated that in service, during hand-to-hand combat training, two men had fallen and had both landed on his left ankle. He reported that he had sought treatment, and x-rays had shown a fracture. He indicated that the ankle had been put in cast for three weeks.

The veteran reported having had a right wrist injury during service, and receiving treatment for it. He indicated that, within a few months after leaving service, he had noticed aching, stiffness, and a swollen feeling in all of his joints, including both wrists. He stated that these symptoms occurred almost daily. He related that he presently took medications for pain and inflammation.

With respect to his left shoulder the veteran testified that this joint hurt in the same way that his right shoulder did. He stated that he had received cortisone shots in his left shoulder from a private physician.

The veteran related that his bilateral knee symptoms began during service, after his service in the Persian Gulf. He reported that he had not sought treatment during service for his knee problems. He stated that presently both of his knees felt swollen and stiff, mostly in the back of the knees. He reported that he had trouble kneeling, and had to brace himself to rise from a bent knee position. He indicated that his knee symptoms were worse after working.

Finally, the veteran testified that he had first noticed stomach problems in about 1993. He stated that he had experienced cramping, pain, and blood in his stool, and that co10noscopy had shown inflammation of the intestinal tract. He indicated that he had experienced no such symptoms during service.

Private treatment notes from February 2003 reflect the veteran's report of a flare-up of chronic low back pain, and a day-long headache described as quite debilitating. Following physical examination the clinical assessments were tension headaches and low back pain secondary to degenerative disc disease.

- 15 


At an April 2004 VA examination the veteran reported chronic mid and lower back pain. He indicated that the pain did not radiate into his extremities. He stated that activities at work, including walking and carrying a mailbag, aggravated his back pain. Following examination the impression was L4-L5 degenerative disc disease and degenerative joint disease, secondary to trauma in 1995. X-rays taken in June 2004 showed sacroiliac joint degenerative changes.

The veteran reported that during service he had hit his head a number of times during parachute jumps. He indicated that he had begun to have headaches in 1991, before he got out of service. He indicated that during service he would get pain medication from an aid station. Following physical examination the examiner stated that the veteran's headaches followed a muscle tension pattern. The examiner opined that there was insufficient evidence to attribute the headaches to
. military service.

The veteran stated that he had pain in his right heel when he had to stand for more than an hour. He indicated that his work duties of walking and carrying a mail bag aggravated lower extremity pain. Following examination, the impression was status post fracture or sprain of the right ankle or heel, healed, but with residual pain. The examiner opined that symptoms in the right heel and ankle were aggravated by ulcerative colitis. The examiner also opined that it was at least as likely as not that right ankle injuries in service in 1989 and 1990 had caused the current right heel and ankle disorder.

The veteran related having pain and stiffness in both wrists, pain in both shoulders, pain in both knees, and left ankle pain. The pain increased with work or attempted exercise. Following examination the impressions were status post healed left ankle fracture with arthralgia, and arthralgia of both wrists, left shoulder tendonitis and arthralgia, and arthralgia of both knees, each a systemic manifestation of ulcerative colitis.

At an April 2004 VA gastrointestinal examination the veteran reported that he had experienced an infectious gastrointestinal illness in 1991. He stated that the 1991

- 16 



illness had been followed by intermittent upper abdominal pain, left lower quadrant pain, and diarrhea, without rectal bleeding, occurring two to three times per week. He indicated that these symptoms had continued after service. At the April 2004 examination, the veteran reported having abdominal pain, and diarrhea after eating. He indicated that he was currently on medication for his gastrointestinal condition, and was asymptomatic.

The April 2004 examiner, having reviewed the claims file, noted the history of no diagnosis of a gastrointestinal disorder in February 1997, the development of bloody diarrhea a little later in 1997, and an April 1997 diagnosis of ulcerative colitis. The examiner opined that the veteran had experienced post-infectious irritable bowel syndrome (IBS) and lactose intolerance from 1991 to 1997, and that the IBS had resolved. The examiner found that the veteran had developed chronic ulcerative colitis, with an onset in 1997. The examiner stated that the ulcerative colitis was presently in remission with daily medication. The irritable bowel syndrome and lactose intolerance had probably begun during service, the examiner opined, but had not caused the ulcerative colitis. The examiner also stated the opinion that the veteran's chronic joint pains were secondary to his ulcerative colitis.

In June 2004, a consultant in rheumatology reviewed the veteran's claims file, including the report of the April 2004 VA examinations. The consulting physician provided an opinion agreeing with the April 2004 conclusion that the veteran's complaints involving his joints, including the ankles, wrists, shoulders, and knees, were caused by and directly related to ulcerative colitis.

A July 2004 addendum to the April 2004 VA gastrointestinal examination shows further discussion, and consideration by additional physicians, of the history and etiology of the veteran's gastrointestinal disorders. The physicians noted that the veteran had not experienced rectal bleeding during service or until about five years after service. The physicians concluded, therefore, that it was: very unlikely that the veteran's ulcerative colitis was in any way related to the in-service and post-service

- 17 


 [gastrointestinal] symptoms described previously and diagnosed as irritable bowel syndrome and lactose intolerance.

Analysis

The veteran is a "Persian Gulf veteran;" therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply in his case.

Lumbar Spine Degenerative Joint Disease

The veteran was seen for low back symptoms on several occasions during service. The medical evidence does not show, however, that he had a chronic low back disorder at separation from active duty. Lumbar spine x-rays taken in February 1990 showed no abnormality, and no low back disorder was noted on the veteran's separation examination in December 1991.

There are no medical records concerning the veteran's low back during the two to three years following the veteran's service. There is evidence, however, that the veteran sustained a low back injury at work in 1995. After that injury, an MRI showed disc bulging at L4-L5. A VA physician has opined that the veteran's current low back disorders are the result of the 1995 injury. There is no medical opinion linking any part of any current low back disorder to the strains and symptoms noted during service. The preponderance of the evidence, then, is
against service connection for a low back disorder, to include degenerative joint disease at L4and L5.

Headaches

The veteran has reported hitting his head during parachute jumps in service, and the service medical records show treatment on one such occasion. The service medical records, however, do not document chronic or recurrent headaches in service, including at service separation. The veteran has reported that headaches began during or shortly after service, but he did not report this history until several years

- 18 


after service, in 1995. A VA neurologist who examined the veteran in 2004 concluded that the evidence did not show that the veteran's current tension headaches were attributable to his service. There is no medical opinion supporting a link between headaches and an in-service injury or disease. Thus, the preponderance of the evidence is against service connection for headaches.

Right Heel Disorder

The veteran has reported having fractured his right heel while participating in Airborne training. His service medical records show a right ankle sprain in 1989 from hand to hand combat training, and another right ankle sprain in 1990. The physician who examined the veteran in April 2004 opined that it was at least as likely as not that right heel and ankle injuries in service caused the veteran's current right heel and ankle pain. Although the assembled service medical records do not precisely match the history the veteran reports, the documentation of injury in service and the VA physician's opinion provide sufficient support to grant the veteran's claim for service connection for a right heel and ankle disability.

Left Ankle Disorder

The veteran contends that he sustained a left ankle fracture during _and-to-hand combat training. The veteran's service medical records are silent for injuries or other complaints involving the left ankle.

The VA physician who examined the veteran in April 2004 concluded that the appellant had a history of left ankle fracture, but that the fracture had healed. That physician attributed current left ankle arthralgia to ulcerative colitis, and another physician concurred with that opinion. The veteran was diagnosed with ulcerative colitis in 1997, and service connection has not been established for that disorder. There is no medical finding or opinion linking any current left ankle disorder to any in-service disease or injury. The preponderance of the evidence, then, is against entitlement to direct service connection for a left ankle disorder, based on incurrence or aggravation in service.

- 19


The 2004 medical opinions attribute the veteran's current left ankle arthralgia to ulcerative colitis. Ulcerative colitis is a known clinical diagnosis. Therefore, the veteran's left ankle disability may not be considered for service connection as an undiagnosed illness under 38 U.S.C.A. § 1117.

Left and Right Wrist Disorders

The veteran's service medical records show a report of right wrist pain without chronic residuals at service separation. There is no record of any left wrist injury during service. There is no contemporaneous evidence of any chronic wrist disorder during the years immediately following the veteran's service.

In 2004, VA physicians concluded that current bilateral wrist arthralgia is attributable to ulcerative colitis. As there is no medical finding or opinion linking bilateral wrist arthralgia to any disease or injury during the veteran's service, the preponderance of the evidence is against direct service connection for left and right wrist disorders, based on incurrence or aggravation in service.

The 2004 medical opinions attribute the veteran's current bilateral wrist arthralgia to ulcerative colitis. Ulcerative colitis is a known clinical diagnosis. Therefore, the veteran's left and right wrist disorders may not be considered for service connection as undiagnosed illnesses under 38 U.S.C.A. § 1117.

Left Shoulder Disorder

Service connection for tendonitis of the right shoulder has been established. While service medical records show treatment for right shoulder symptoms those same records are silent for any complaint or disorder involving the left shoulder. The veteran's complaints of left shoulder pain are documented from 1997 forward, but there is no contemporaneous evidence of left shoulder injury or symptoms during or closely following the veteran's service.

In 2004, VA physicians concluded that current tendonitis and arthralgia in the veteran's left shoulder are attributable to his ulcerative colitis. As there is no

- 20



medical finding or opinion that links the veteran's left shoulder tendonitis and arthralgia to any in-service disease or injury, the preponderance of the evidence is against direct service connection for a left shoulder disorder, based on incurrence or aggravation in service.

The 2004 medical opinions attribute the veteran's current left shoulder tendonitis and arthralgia to ulcerative colitis. Both tendonitis and ulcerative colitis are known clinical diagnoses. Therefore, the veteran's left shoulder disorders may not be considered for service connection as undiagnosed illnesses under 38 U.S.C.A. § 1117.

Right and Left Knee Disorders

The veteran is not shown to have had any disorder affecting either knee at separation from service. From 1997 forward, the veteran has reported chronic bilateral knee pain, but no medical finding or opinion links those symptoms to an in-service injury, disease, or other event. In 2004, VA physicians concluded that current bilateral knee arthralgia is attributable to ulcerative colitis. Hence, the preponderance of the evidence is against direct service connection for a right and left knee disorders, based on incurrence or aggravation in service.

The 2004 medical opinions attribute the veteran's current bilateral knee arthralgia to ulcerative colitis. Ulcerative colitis is a known clinical diagnosis. Therefore, the veteran's right and left knee disorders may not be considered for service connection as undiagnosed illnesses under 38 U.S.C.A. § 1117.

Stomach Disorder

Finally, the veteran did experience some gastrointestinal symptoms during service. VA physicians who have reviewed the claims file, including the medical records, have concluded that any gastrointestinal disorder that was present during service has resolved, and did not cause the current ulcerative colitis, which had its onset in 1997. Considering all of the evidence, including the competent medical opinions of record, the Board finds that the preponderance of the evidence is against direct

- 21 


service connection for the current gastrointestinal disorder, ulcerative colitis, based
on incurrence or aggravation in service.

The veteran's current gastrointestinal disorder, ulcerative colitis, is a known clinical diagnosis. Therefore, ulcerative colitis may not be considered for service connection as an undiagnosed illnesses under 38 U.S.C.A. § 1117.

In reaching each of the foregoing decisions the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the appellant's claims, with the exception of the claim for a right heel and ankle disorder, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for degenerative joint disease at L4 and L5 is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right heel and ankle disability is granted.

Entitlement to service connection for residuals of a left ankle fracture, to include as
due to an undiagnosed illness, is denied.

Entitlement to service connection for left wrist disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a right wrist disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for left shoulder disorder, to include as due to an undiagnosed illness, is denied.

- 22



Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for left knee disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a stomach disorder, diagnosed as ulcerative colitis, to include as due to an undiagnosed illness, is denied.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 23 




